                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RUNE KRAFT,

               Plaintiff,

v.                                                                    No. 1:19-cv-00646-RB-CG

JESSE CLARK HATCH,
STANLEY N. HATCH, and
DOES 1-10,

               Defendants.

                         MEMORANDUM OPINION AND ORDER
                      OF DISMISSAL AND ORDER TO SHOW CAUSE

       Because this is the fourth case in this Court involving Plaintiff Rune Kraft, the Court begins

by reviewing the prior related cases.

The California Case

       In 2010, Inland Concrete Enterprises, Inc. Employee Stock Ownership Plan (“Inland”)

filed a complaint against Mr. Kraft and others in the United States District Court for the Central

District of California. See Inland Concrete Enters., Inc. Emp. Stock Ownership Plan v. Kraft Ams.,

No. 2:10-cv-01776-VBF-OP (C.D. Cal.) (“California Case”). The Court in the California Case

entered a judgment against Kraft Americas and Rune Kraft for $3,000,000 and later awarded

Inland $552,623 in attorney fees. See Doc. 1 at 9, 12, filed July 8, 2015, in Inland Concrete Enters.,

Inc. Emp. Stock Ownership Plan v. Kraft Americas, No. 1:15-mc-33-WJ (D.N.M.). On January 5,

2015, Inland assigned its interest in the judgment and attorney fees to Oldcastle Precast, Inc.

(“Oldcastle”). See Doc. 1-1 at 1 in No. 1:15-mc-33-WJ.
The Garnishment Action

          In the summer of 2015, counsel for Oldcastle initiated a case in the District of New Mexico,

Inland Concrete Enterprise, Inc. Employee Stock Ownership Plan v. Kraft Americas, No. 1:15-

mc-33-WJ (“Garnishment Action”), by registering the judgment from the United States District

Court for the Central District of California and filing an application for a writ of garnishment on

the ground that CalMat Co. in Santa Fe holds or controls money and/or property belonging to

Kraft. See Doc. 3 in the Garnishment Action. Oldcastle is represented in the Garnishment Action

by the Hatch Law Firm, LLC. The two named Defendants in the case now before the Court, Jesse

Clark Hatch and Stanley N. Hatch, are attorneys with the Hatch Law Firm, LLC.

The Interpleader Case

          CalMat then filed a complaint in interpleader against Oldcastle, Plaintiff, and others

requesting that the Court direct CalMat to pay the proceeds into the registry of the Court and

declare the rights of the defendants with respect to the proceeds. See Calmat Co. v. Oldcastle

Precast Inc., No. 1:16-cv-26-KG-JHR (D.N.M.) (“Interpleader Case”). The Hatch Law Firm

represented Oldcastle in the Interpleader Case.

Kraft I

          On March 30, 2018, Rune Kraft, proceeding pro se, initiated a new case by filing a

Complaint for Declaratory and Injunctive Relief, Doc. 1, setting forth five causes of action. See

Kraft v. Hatch, No. 1:18-cv-00302-JAP-KK (D.N.M.) (“Kraft I”). The first cause of action alleged

that the then-Clerk of Court, Matt Dykman, violated Kraft’s constitutional rights because the Clerk

did not serve Kraft with the orders and motions filed in the Garnishment Action as required by the

Federal Rules of Civil Procedure regarding service. Kraft asked the Court to declare that the orders

issued in the Garnishment Action are invalid. The remaining causes of action sought declaratory



                                                   2
and injunctive relief regarding Oldcastle and its attorneys, Jesse Clark Hatch and Stanley N. Hatch,

the attorneys who initiated the Garnishment Action.

       The Court concluded that the Clerk properly served orders and motions pursuant to the

Federal Rules of Civil Procedure and dismissed the first cause of action. See Doc. 4 at 3–4, filed

April 20, 2018, in Kraft I. The Court then dismissed the case because it did not have subject-matter

jurisdiction over the remaining causes of action stating:

               The Court will dismiss the case because it does not have subject-matter
       jurisdiction over the remaining causes of action. See Fed. R. Civ. P. 12(h)(3) (“If
       the court determines at any time that it lacks subject-matter jurisdiction, the court
       must dismiss the action”). Kraft seeks declaratory judgments and injunctions
       pursuant to 28 U.S.C. §§ 2201 and 2202 which allow the Court to “declare the
       rights and other legal relations of any interested party seeking such declaration”
       and to grant “[f]urther necessary or proper relief based on a declaratory judgment.”
       “The Declaratory Judgment Act does not extend the jurisdiction of federal courts;
       it only enlarges the range of remedies available.” Prier v. Steed, 456 F.3d 1209,
       1212 (10th Cir. 2006) (citing Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S.
       667, 671 (1950)). “Power to issue declaratory judgments must lie in some
       independent basis of jurisdiction.” Id.

               Kraft alleges that the Court has federal question jurisdiction pursuant to
       28 U.S.C. § 1331. Kraft does not allege that the Court has diversity jurisdiction
       over this matter.

               District courts have original federal question jurisdiction over
               complaints that contain a claim that arises under federal law. In
               actions for declaratory judgment, however, the position of the
               parties is often reversed: the plaintiff asserts a defense to an
               anticipated action by the declaratory judgment defendant. It is the
               character of the impending action, not the plaintiff's defense, that
               determines whether there is federal question jurisdiction. Thus,
               federal question jurisdiction exists in a declaratory judgment action
               if the potential suit by the declaratory judgment defendant would
               arise under federal law.

       Cardtoons, L.C. v. Major League Baseball Players Ass’n, 95 F.3d 959, 964 (10th
       Cir. 1996) (citations omitted). Accordingly, federal question jurisdiction in this
       case turns on whether there would be federal question jurisdiction over a well-
       pleaded complaint that Defendants may bring against Kraft.




                                                 3
                The remaining causes of action are against Defendants Jesse Clark Hatch
        and Stanley N. Hatch, who are the attorneys representing Oldcastle in the
        garnishment proceeding, No. 15mc33 WJ, and seek declarations that Oldcastle is
        not a party, that there was no contract between Kraft and Inland, that claims based
        on a purported contract between Kraft and Inland are barred by the statute of
        limitations, and that Inland suffered no damages. The second, fourth and fifth
        causes of action also seek to enjoin Defendants Jesse Hatch and Stanley Hatch from
        “us[ing] this Court to decide the merits of a dispute or of particular issues
        representing Oldcastle,” and “from asserting any claims based on the purported
        December 17, 2007 transaction.” Complaint at 25–26.

                It does not appear that any potential suits by Defendants Jesse Hatch and
        Stanley Hatch would arise under federal law. While they are attorneys representing
        Oldcastle, there are no facts in the record suggesting that Defendants Jesse Hatch
        and Stanley Hatch would have any potential claims against Kraft. The Court need
        not look to the nature of any anticipated claims of Oldcastle and Inland because
        they are not defendants in this declaratory judgment action. See Complaint at 1–2.

Doc. 4 at 4–6 in Kraft I. The Court concluded that there was no independent basis for jurisdiction

over the remaining causes of action that would allow the Court to issue declaratory judgments.

        The Court later denied Plaintiff's motions to set aside judgment and for reconsideration.

See Docs. 14; 17 in Kraft I. Plaintiff did not appeal the Court’s rulings in Kraft I.

Kraft II

        On July 16, 2019, Plaintiff initiated this case, “Kraft II,” by filing a Complaint for

Declaratory Judgment and Injunctive Relief against Defendants Jesse Clark Hatch and Stanley N.

Hatch. (See Doc. 1.) The Complaint in this case asserts seven causes of action, which are discussed

below. Many of those causes of action are essentially the same causes of action Plaintiff asserted

in Kraft I.

First Cause of Action

        The first cause of action seeks an order of this Court declaring that the default judgment

entered in the California Case “is void as the statute of limitations had expired.” (Id. ¶ 109.) For

comparison, in Kraft I:



                                                  4
        The fourth cause of action asserts that any claims Oldcastle may have against Kraft
        based on a purported oral contract are barred by the statute of limitations. Kraft asks
        the Court to declare that any claims based on a purported oral contract between
        Inland and Kraft are barred by the statute of limitations and to enjoin Oldcastle’s
        attorneys from asserting any claims based on a purported December 17, 2007
        transaction. See Complaint at 18, 26.

Doc. 4 at 3 in Kraft I.

Second Cause of Action

        The second cause of action asserts that California law applies to the December 17, 2007

transaction that was the subject of the California Case, that California law requires that such a

transaction requires a written contract, and that there was no written contract. Plaintiff asserts that

the Court in the California Case lacked subject matter jurisdiction and asks the Court in this case

to enjoin Defendants “from asserting any claims based on the purported December 17, 2007

transaction.” (Doc. 1 ¶¶ 17–18, 115–117.) For comparison, in Kraft I, the third cause of action

alleges that no contract was formed because “California law required a broker contract to be in

writing and . . . no written contract exists.” Doc. 1 at 17, ¶ 76 in Kraft I.

Third Cause of Action

        The third cause of action asserts that no contract was formed because “the three elements

for a contract to be valid (an offer; acceptance of that offer; and consideration) were missing,” and

it seeks a “judgment declaring that no contract was formed between the parties” in the California

Case. (Doc. 1 ¶ 119.) For comparison, in Kraft I, the third cause of action asserted that a contract

was never formed because “the three elements for a contract to be valid (an offer; acceptance of

that offer; and consideration) were missing.” Doc. 1 at 17, ¶ 76 in Kraft I. The third cause of action

in Kraft I further asserted:

        The third cause of action asserts that even if Oldcastle is a party as Inland’s
        successor, there was no contract between Kraft and Inland. Kraft seeks a declarative



                                                   5
        judgment that there was no contract between Kraft and Inland. See Complaint at
        17, 25.

Doc. 4 at 2 in Kraft I.

Fourth Cause of Action

        The fourth cause of action seeks an order declaring that Inland, the plaintiff in the

California Case, suffered no injury and consequently, the Court in the California Case lacked

subject matter jurisdiction because Inland did not have standing. (Doc. 1 ¶¶ 123–24.) Plaintiff also

asks the Court to permanently enjoin Defendants “from asserting any claims based on the

purported December 17, 2007 transaction.” (Id. at 21.) For comparison, in Kraft I:

        The fifth and final cause of action asserts that Oldcastle does not have standing
        because it did not suffer an injury in fact caused by Kraft. Kraft asks the Court to
        declare that Inland suffered no damages and did not have a broker contract. Kraft
        also asks the Court to enjoin Oldcastle’s attorneys from asserting any claims based
        on a purported December 17, 2007 transaction. See Complaint at 22–23, 26.

Doc. 4 at 3 in Kraft I.

Fifth Cause of Action

        The fifth cause of action, “Fraud upon the court – the six forgeries,” states: “The six

electronic files the Inland ESOP’s attorneys received from Rune Kraft as part of discovery in [the

California Case] did not contain the anomalies portrayed in court filings.” (Doc. 1 ¶ 127.) Plaintiff

asks the Court to “[d]eclare that the presentation of fraudulent evidence, and the failure to correct

the false impressions created, was fraud upon the [California] court, and orders issued based on

such conduct are invalid.” (Id. at 21.)

Sixth Cause of Action

        The sixth cause of action, “Fraud upon the court – not a party litigant,” asserts that because

Oldcastle is not a party litigant in the Garnishment Action, “Defendants are representing somebody

who is not a party litigant.” (Id. ¶¶ 92–94.) Plaintiff asks the Court to “[d]eclare that Oldcastle

                                                  6
Precast, Inc. is not a party-litigant and the Defendants cannot use this court to decide the merits of

a dispute or of particular issues representing Oldcastle Precast, Inc.” (Id. at 21.)

Seventh Cause of Action

        The seventh cause of action asserts that Defendants “did not serve court filings as required

by FRCP and the rules of this Court” in the Garnishment Action and asks the Court to declare that

their “actions violated FRCP 5 (b) and D.N.M. LR-Civ. 5.1(a), and orders based on the violations

are invalid.” (Id. ¶¶ 102, 137, at 22.) In Kraft I:

        The first cause of action alleges that the Clerk of Court, Matt Dykman, violated
        Kraft’s constitutional rights because the Clerk did not serve Kraft with the orders
        and motions filed in the case No. 15mcv33 WJ as required by the Federal Rules of
        Civil Procedure regarding service. Kraft asks the Court to declare that the orders
        issued in No. 15mc33 WJ are invalid. See Complaint at 25.

Doc. 4 at 2 in Kraft I.

Motion to Dismiss

        Defendants move the Court to dismiss this case “because the Complaint fails to allege or

establish subject-matter jurisdiction.” (Doc. 11 at 1.) They argue that the case should be dismissed

for lack of subject matter jurisdiction for the same reasons the Court dismissed Kraft I.

        In his Response, Plaintiff asserts seven times that “[t]his is a civil action arising under the

[Constitution or laws of the United States]” as the United States District Court for the District of

New Mexico, an Article III Court, is being used by the Defendants as “a conduit of theft.” (See

Doc. 13 ¶ 3 (because using the federal district court as a conduit of theft is unconstitutional), ¶ 13

(because Inland has not suffered an injury in fact), ¶ 16 (because there was no written contract), ¶

17 (because, under California law, oral broker contracts are not allowed and the statute of

limitations had expired), ¶ 18 (because forged electronic files were used in the California Case), ¶

19 (because Oldcastle is not a party litigant), ¶ 20 (because Defendants did not serve Plaintiff



                                                      7
papers that Defendants filed in the Garnishment Action).) Plaintiff asserts that “[t]his action is

consistent with the purpose of the Declaratory Judgment Act,” that the Complaint “presents an

actual controversy,” and that “Plaintiff has constitutional standing.” (Id. ¶¶ 5–7.) Plaintiff does not,

however, address the Court’s analysis and ruling in Kraft I.

        The Court dismisses this action for lack of subject-matter jurisdiction. As stated by the

Court in Kraft I, and quoted above, the Declaratory Judgment Act does not extend the jurisdiction

of federal courts, it only enlarges the range of remedies available. When a plaintiff asserts a defense

to an anticipated action by the declaratory judgment defendant, as is the case here, there is federal

question jurisdiction if the potential suit by the declaratory judgment defendant would arise under

federal law. Here, Plaintiff seeks declaratory judgments as a defense to the Garnishment Action

filed by Defendants on behalf of Oldcastle. Defendants’ only involvement in this matter is as

counsel for Oldcastle in the Garnishment Action. Plaintiff has not set forth, and the Court has not

found, any facts indicating that Defendants, as counsel for Oldcastle in the Garnishment Action,

would have any potential claims against Plaintiff that would arise under federal law.

Motion for Leave to File Surreply

        Plaintiff filed a motion for leave to file a surreply seeking “a fair opportunity to respond to

the new issues” raised by Defendants in their Reply to their Motion to Dismiss. (Doc. 20 at 1.)

Plaintiff does not identify the new issues allegedly raised in Defendants’ Reply and, after

reviewing Defendants’ Reply, the Court does not find any new issues raised by Defendants. The

Court denies Plaintiff’s motion for leave to file a surrreply.




                                                   8
Motion for Summary Judgment

         Plaintiff filed a motion for summary judgment on the same day that he filed his Complaint.

(Doc. 2.) Because it is dismissing this case for lack of jurisdiction, the Court will also deny

Plaintiff’s motion for summary judgment.

Motion to Allow Electronic Filing

         Plaintiff requests permission to electronically file and serve his documents and states that

he is “able to comply with the equipment and rule requirements governing electronic filing.” (Doc.

28.) No responses opposing the motion to allow electronic filing have been filed. The Court grants

Plaintiff permission to file electronically in this case only. See Guide for Pro Se Litigants at 13,

District of New Mexico (November 2019) (“approval to electronically file documents within a

case must be granted by the presiding judge for each case in which the pro se litigant wishes to

file using their CM/ECF account”). The Court will revoke permission to file electronically if

Plaintiff abuses his electronic filing privilege or fails to comply with the rules and procedures in

the District of New Mexico’s Guide for Pro Se Litigants and the District of New Mexico’s

CM/ECF Administrative Procedures Manual. Account registration forms, procedure manuals, and

other information can be obtained at the Court’s website at http://www.nmd.uscourts.gov/filing-

information. This Order only grants Plaintiff permission to participate in CM/ECF; Plaintiff is

responsible for registering to become a participant. See CM/ECF Administrative Procedures

Manual, District of New Mexico (Revised December 2019).

Motion for Electronic Noticing

         The Court denies Plaintiff’s motion for electronic noticing as moot because once Plaintiff

becomes a CM/ECF participant, CM/ECF will generate and send a Notice of Electronic filing via

email.



                                                  9
Motion for Speedy Adjudication

        Plaintiff “requests a speedy adjudication” based on Federal Rule of Civil Procedure 57

which states in part: “The court may order a speedy hearing of a declaratory-judgment action.”

Because the Court is dismissing this case, it denies Plaintiff’s motion for speedy adjudication as

moot. (Doc. 30.)

Court’s Power to Impose Filing Restrictions

        The Court of Appeals for the Tenth Circuit has discussed the Court’s power to impose

filing restrictions and the procedure for imposing filing restrictions:

        “[T]he right of access to the courts is neither absolute nor unconditional and there
        is no constitutional right of access to the courts to prosecute an action that is
        frivolous or malicious.” Tripati v. Beaman, 878 F.2d 351, 353 (10th Cir.1989) (per
        curiam) (citation omitted). “There is strong precedent establishing the inherent
        power of federal courts to regulate the activities of abusive litigants by imposing
        carefully tailored restrictions under the appropriate circumstances.” Cotner v.
        Hopkins, 795 F.2d 900, 902 (10th Cir. 1986). “Even onerous conditions may be
        imposed upon a litigant as long as they are designed to assist the . . . court in curbing
        the particular abusive behavior involved,” except that they “cannot be so
        burdensome . . . as to deny a litigant meaningful access to the courts.” Id. (brackets
        and internal quotation marks omitted). “Litigiousness alone will not support an
        injunction restricting filing activities. However, injunctions are proper where the
        litigant’s abusive and lengthy history is properly set forth.” Tripati, 878 F.2d at 353
        (citations omitted). “[T]here must be some guidelines as to what [a party] must do
        to obtain the court's permission to file an action.” Id. at 354. “In addition, [the party]
        is entitled to notice and an opportunity to oppose the court's order before it is
        instituted.” Id. A hearing is not required; a written opportunity to respond is
        sufficient. See id.

Landrith v. Schmidt, 732 F.3d 1171, 1174 (10th Cir. 2013).

Litigant’s Abusive History

        In the California Case, the Court declared Plaintiff to be a vexatious litigant, imposed pre-

filing restrictions on Plaintiff, and found that Plaintiff “had fabricated documents and willfully

destroyed a computer hard drive which was a potential source of discovery material.” (See Doc.

16-1 at 1, 4.)

                                                   10
       In the Garnishment Action, the Court stayed proceedings pending the outcome of the

Interpleader Case. See Doc. 23 in the Garnishment Action. Plaintiff continued to file documents

in the Garnishment Action despite the Court reminding the parties twice that the proceedings in

the Garnishment Action had been stayed. The Court struck Plaintiff’s filings in the Garnishment

Action and ordered the Clerk to not accept for filing any documents from Plaintiff until the

Interpleader Case is resolved. See Doc. 36 in the Garnishment Action.

       In the Interpleader Case, the Court dismissed Plaintiff on his own motion and later granted

summary judgment in Oldcastle’s favor, declaring its entitlement to the royalty payments. The

Tenth Circuit dismissed Plaintiff’s appeal of the summary judgment order for lack of standing

because he was not a party when the order was issued. See Doc. 244-1 in the Interpleader Case.

The Tenth Circuit noted:

       Although he was no longer a party and the district court had instructed him not to
       file further pleadings on behalf of the Kraft entities, Mr. Kraft flooded the court
       with filings that continued to challenge the default judgment [in the California
       Case] while accusing the other parties of misconduct; those filings engendered
       responses, replies, surreplies, and even replies to surreplies. He also purported to
       represent KAHI as its authorized officer. The district court advised Mr. Kraft that
       he had no basis for further participation in any capacity and warned him that
       continued filings on behalf of an entity would result in sanctions . . . . We note that
       Mr. Kraft violated the district court’s order by filing a pleading on KAHI’s behalf
       within a matter of days. The district court later imposed filing restrictions on him.

Doc. 244-1 at 4 in the Interpleader Case.

       In Kraft I Plaintiff claimed that his constitutional rights were violated because he was not

served as required by the Federal Rules of Civil Procedure. The Court dismissed that cause of

action after explaining that the Federal Rules concerning service apply only if there is no state

statute specifically applicable to service of garnishments and that the State of New Mexico has

specific rules for service of garnishment. Doc. 4 at 3 in Kraft I. The Court dismissed the remaining

causes of action for lack of jurisdiction. Despite the Court explaining that the State of New

                                                 11
Mexico’s “garnishment rule trumps federal rules,” Plaintiff subsequently filed a motion to set aside

judgment and a motion to reconsider, both of which argue, in part, the Plaintiff was not properly

served. The Court denied both motions. Plaintiff did not appeal the Kraft I rulings to the Tenth

Circuit.

        Plaintiff then filed Kraft II and asserts almost identical causes of action as he did in Kraft I.

The Court finds that filing restrictions are appropriate so that the Court does not expend valuable

resources addressing future such cases.

Proposed Filing Restrictions

       The Court proposes to impose the following filing restrictions on Plaintiff.

        Plaintiff will be enjoined from making further filings in this case except objections to this

order, a notice of appeal, and a motion for leave to proceed on appeal in forma pauperis; and the

Clerk will be directed to return without filing any additional submissions by Plaintiff in this case

other than objections to this order, a notice of appeal, or a motion for leave to proceed on appeal

in forma pauperis, unless a licensed attorney who is admitted to practice before this Court and has

appeared in this action signs the proposed filing.

        Plaintiff also will be enjoined from initiating further litigation in this Court, and the Clerk

will be directed to return without filing any initial pleading that he submits, unless a licensed

attorney who is admitted to practice before this Court signs the pleading.

Opportunity to Be Heard

        Plaintiff is ordered to show cause within 14 days from the date of this order why the Court

should not enter the proposed filing restrictions. Plaintiff’s written objections to the proposed filing

restrictions shall be limited to 10 pages. Absent a timely response to this Order to Show Cause,

the proposed filing restrictions will enter 14 days from the date of this order and will apply to any



                                                   12
matter filed after that time. If Plaintiff does file a timely response, the proposed filing restrictions

will not enter unless the Court so orders, after it has considered the response and ruled on Plaintiff’s

objections.

        IT IS ORDERED that:

        (i)     Defendants Jesse Clark Hatch and Stanley N. Hatch’s Motion to Dismiss Complaint

                for Declaratory and Injunctive Relief Due to Lack of Subject Matter Jurisdiction

                and Request to Stay (Doc. 11), filed August 28, 2019, is GRANTED. This case is

                DISMISSED without prejudice.

        (ii)    Plaintiff’s Motion for Summary Judgment (Doc. 2), filed July 16, 2019, is

                DENIED.

        (iii)   Plaintiff’s Motion for Leave to file Sur-reply (Doc. 20), filed September 25, 2019,

                is DENIED.

        (iv)    Plaintiff’s Motion to Allow Electronic Filing by a Party Appearing Without an

                Attorney (Doc. 28), filed October 21, 2019, is GRANTED.

        (v)     Plaintiff’s Request by Non-Prisoner Pro Se Party for Electronic Noticing (Doc. 29),

                filed October 21, 2019, is DENIED as moot.

        (vi)    Plaintiff’s Request for Speedy Adjudication (Doc. 30), filed October 21, 2019, is

                DENIED as moot.

        (vii)   Within 14 days from entry of this Order, Plaintiff shall show cause why this Court

                should not enter the proposed filing restrictions described above. If Plaintiff does

                not timely file objections, the proposed filing restrictions shall take effect 14 days

                from the date of this order and will apply to any matter filed after that time. If




                                                  13
Plaintiff timely files objections, restrictions will take effect only upon entry of a

subsequent order.




                              ________________________________
                              ROBERT C. BRACK
                              SENIOR U.S. DISTRICT JUDGE




                                 14
